EXHIBIT 10.1


AMENDED AND RESTATED LITTELFUSE, INC. LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
(Tier I)


Littelfuse, Inc. (the “Company”) hereby grants to [Name] (the “Grantee”), a
Participant in the Amended and Restated Littelfuse, Inc. Long-Term Incentive
Plan, as amended from time-to-time (the “Plan”), a Restricted Stock Unit Award
(the “Award”) for units representing shares of common stock of the Company
(“Restricted Stock Units” or “RSUs”), subject to the terms and conditions as
described herein. This agreement to grant Restricted Stock Units (the “Award
Agreement”), is effective as of [Date] (the “Grant Date”).


RECITALS


A.
The Board of Directors of the Company (the “Board”) has adopted the Amended and
Restated Littelfuse, Inc. Long-Term Incentive Plan as an incentive to attract,
retain and motivate highly qualified individuals.



B.
Under the Plan, the Compensation Committee of the Board (the “Committee”), or
its delegate, has the exclusive authority to interpret and apply the Plan and
this Award Agreement.



C.
The Committee has approved the granting of Restricted Stock Units to the Grantee
pursuant to the Plan to provide an incentive to the Grantee to focus on the
long-term growth of the Company and its subsidiaries.



D.
To the extent not specifically defined herein, all capitalized terms used in
this Award Agreement shall have the meaning set forth in the Plan. If there is
any discrepancy between the Award Agreement and the Plan, the Plan will always
govern.



In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:


1.
Grant of Restricted Stock Units. The Company hereby grants to the Grantee a
Restricted Stock Unit Award, described below, subject to the terms and
conditions in this Award Agreement. This Award is granted pursuant to the Plan
and its terms are incorporated by reference.



Award Type
Grant Date
Number of RSUs
Restricted Stock Units
[date]
[number]



2.
Vesting of Restricted Stock Units. Subject to the provisions of Section 3, the
RSUs will vest (in whole shares, rounded down) in accordance with the schedule
below:



Installment
Vesting Date Applicable to Installment
33 1/3%
1st anniversary of Grant Date
33 1/3%
2nd anniversary of Grant Date
33 1/3%
3rd anniversary of Grant Date



3.
Termination of Employment or Service.



a.
General. Except as otherwise set forth in Sections 3 b., 3c. and 3d. below, if
the Grantee terminates all employment and service with the Company and its
subsidiaries for any reason (including upon a termination for Cause), any RSU
that is not vested under the schedule in Section 2 is forfeited as of the date
of the Grantee’s termination of employment and service.





1

--------------------------------------------------------------------------------




b.
Retirement. If the Grantee retires from all employment and service with the
Company and its subsidiaries after reaching age 55 and completing 10 years of
continuous service and is determined to be in good standing at the time of the
retirement, the unvested portion of the RSUs shall become immediately vested.



c.
Death or Disability. If the Grantee terminates all employment and service with
the Company and its subsidiaries as a result of death or Disability, the
unvested portion of the RSU shall vest pro-rata, based on the Grantee’s
continuous employment and service with the Company or any of its subsidiaries
completed from the Grant Date to the date of termination (rounded down to the
nearest whole number so that no fractional shares will vest).



d.
Change in Control. In the event of a Change in Control, then the unvested
portion of the RSUs shall become immediately vested.



The existence of Cause or good standing will be determined in the sole
discretion of the Chief Legal Officer of the Company (or, in the case of an RSU
held by such officer, the Chief Executive Officer of the Company). Also, the
Committee may, in its sole discretion, choose to accelerate the vesting of the
Award in special circumstances.


4.
Delivery of Stock. As soon as reasonably practicable following each vesting
date, the vested RSUs shall be converted into Stock, or the equivalent value in
cash, and delivered to the Grantee, pursuant to Section 8.3 of the Plan;
provided, such Stock or equivalent value in cash shall be delivered to the
Grantee no later than 60 days following the applicable vesting date. Fractional
shares will not be paid.



5.
Responsibility for Taxes and Withholding. The Grantee acknowledges that,
regardless of any action the Company or its subsidiary employing the Grantee
(the “Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account, or other tax-related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (the “Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Grantee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Grantee further
acknowledges that the Company and/or the Employer: (i) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the RSUs, including the grant of the RSUs, the vesting of
RSUs, the conversion of the RSUs into Stock or the receipt of an equivalent cash
payment, the subsequent sale of any Stock acquired at vesting and the receipt of
any dividends and/or dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Grantee has become subject to
tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Grantee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.



Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, pursuant
to Section 16 of the Plan, if permissible under local law and subject to any
restrictions provided by the Committee prior to the vesting of the RSUs, the
Grantee authorizes the Company or the Employer, or their respective agents, to
withhold whole shares of Stock to be issued upon vesting/settlement of the RSUs
equal to all applicable Tax-Related Items, rounded down to the nearest whole
share (“net settlement”). Alternatively, or in addition, subject to any
restrictions provided by the Committee prior to the vesting of the RSUs, the
Grantee authorizes the Company and/or the Employer, or their respective agents,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation payable to the Grantee by the Company and/or the Employer;
(ii) withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); or (iii) personal check or other cash equivalent acceptable to
the Company or the Employer (as applicable).


2

--------------------------------------------------------------------------------




Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or such greater amounts not to exceed the maximum statutory
rate necessary, in the applicable jurisdiction, to satisfy federal, state, and
local withholding tax requirements (but only if withholding at a rate greater
than the minimum statutory rate will not result in adverse financial accounting
consequences). In the event that the Company or the Employer withholds an amount
for Tax-Related Items that exceeds the maximum withholding amount under
applicable law, the Grantee shall receive a refund of such over-withheld amount
in cash and shall have no entitlement to an equivalent amount in Stock. If the
obligation for Tax-Related Items is satisfied by withholding a number of shares
of Stock as described herein, for tax purposes, the Grantee shall be deemed to
have been issued the full number of shares of Stock subject to the Award,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of the Grantee’s
participation in the Plan.


Finally, the Grantee shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares or the proceeds of the sale of shares of Stock if the
Grantee fails to comply with his or her obligation in connection with the
Tax-Related Items.


6.
Transferability. The RSUs are not transferable other than: (a) by will or by the
laws of descent and distribution; (b) pursuant to a domestic relations order; or
(c) to members of the Grantee’s immediate family, to trusts solely for the
benefit of such immediate family members or to partnerships in which family
members and/or trusts are the only partners, all as provided under the terms of
the Plan. After any such transfer, the transferred RSUs shall remain subject to
the terms of the Plan.



7.
Adjustment of Shares. In the event of any transaction described in Section 4.3
of the Plan, the terms of this Award may be adjusted as set forth in Section 4.3
of the Plan.



8.
Shareholder Rights. The grant of RSUs does not confer on the Grantee any rights
as a shareholder or any contractual or other rights of service or employment
with the Company or its subsidiaries. The Grantee will not have shareholder
rights with respect to any shares of Stock subject to an RSU until the RSU is
vested and shares of Stock are delivered to the Grantee. No adjustment shall be
made for dividends, distributions or other rights for which the record date is
prior to such vesting date, except as provided under the Plan.



9.
Data Privacy. In order to perform its requirements under the Plan, the Company
or one or more of its subsidiaries may process sensitive personal data about the
Grantee. Such data includes but is not limited to the information provided in
the Award package and any changes thereto, other appropriate personal and
financial data about the Grantee, and information about the Grantee’s
participation in the Plan and RSUs exercised under the Plan from time to time.
By accepting this Award Agreement, the Grantee hereby gives consent to the
Company and its subsidiaries to hold, process, use and transfer any personal
data outside the country in which the Grantee is employed and to the United
States, and vice-versa. The legal persons for whom the personal data is intended
includes the Company and any of its subsidiaries, the outside plan administrator
as selected by the Company from time to time, and any other person that the
Company may find appropriate in its administration of the Plan. The Grantee may
review and correct any personal data by contacting the local Human Resources
Representative. The Grantee understands that the transfer of the information
outlined herein is important to the administration of the Plan and failure to
consent to the transmission of such information may limit or prohibit
participation in the Plan.



3

--------------------------------------------------------------------------------






10.
Appendix. Notwithstanding any provisions in this Award Agreement, the grant of
the RSUs shall be subject to any special terms and conditions set forth in any
appendix (or any appendices) to this Award Agreement for the Grantee's country
(the "Appendix"). Moreover, if the Grantee relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to the Grantee, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. The Appendix constitutes
part of this Award Agreement.



11.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the RSU or other awards granted to the Grantee under
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.



12.
Severability. If one or more of the provisions in this Award Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
thereby and the invalid, illegal or unenforceable provisions shall be deemed
null and void; however, to the extent permissible by law, any provisions which
could be deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Award Agreement to be construed so as to foster the
intent of this Award Agreement and the Plan.



13.
Amendments. Except as otherwise provided in Section 14, this Award Agreement may
be amended only by a written agreement executed by the Company and the Grantee.



14.
Section 409A. The RSUs are intended to comply with the requirements of Section
409A. The Plan and this Award Agreement shall be administered and interpreted in
a manner consistent with this intent. If the Company determines that the RSUs
fail to comply with the requirements of Section 409A, the Company may, at the
Company’s sole discretion, and without the Grantee’s consent, amend this Award
Agreement to cause the RSUs to comply with Section 409A. Any payments under this
Award shall be treated as separate payments for purposes of Section 409A. For
purposes of determining timing of payments, any references to retirement,
resignation, or termination of employment or service shall mean a “separation of
service” as defined in Section 409A, and any payment to a “specified employee”
within the meaning of Section 409A made on account of a separation from service
shall be subject to a 6-month specified employee delay in accordance with
Section 13.2(b) of the Plan.



15. Governing Law. This Award Agreement shall be construed under the laws of the
State of Delaware.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, as of the Grant Date.






LITTELFUSE, INC.






By:_______________________
Name:____________________
Title:_____________________






4